Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 1 of 6

EXHIBIT 9 INDICTMENTS HAMPDEN SUPERIOR COURT NO 14 11001 through 14 11005,
inclusive
Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 2 of 6

COMMONWEALTH OF MASSACHUSETTS
i HAMPDEN, SS

 

 

| SUPERIOR COURT
| INDICTMENT NO.
COMMONWEALTH
JOHN SMITH
| INDICTMENT F oe
: DRIVING TO ENDANGER ee ty
GENERAL LAWS CHAPTER 90, SECTION 24 ~, i

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE and WESTFIELD in
the County of Hampden, upon any way or in any place to which the public has a right of access, or in any place to which
members of the public have access as invitees or licensees, did operate a motor vehicle recklessly or negligently so that the
lives or safety of the public might be endangered, in violation of General Laws chapter 90, section 24.

 

I Ale
3 A TRUE BILL a,
| orepersOn of the Grand Jury ute Vay _

Attomey

Cd
wots eee ewe ae eee ee ae eee ene

.. RETURN z
HAMPDEN, ss On this & ASX day of Oc Fs Be , 2014, this indictment was retumed and presented to said
Superior Court by the Grand Jury, and ordered to be Wi and filed.

ATTEST: ea, a Af Ate | | Assistant Clerk

i

DA DISCOVERY PAGE: 1
Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 3 of 6
COMMONWEALTH OF MASSACHUSETTS

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH
YS. 14 4100-2
JOHN SMITH
INDICTMENT
REFUSAL TO SUBMIT TO POLICE OFFICER &
GENERAL LAWS CHAPTER 90, SECTION 25 oo

 

Ai the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25,2014 at HOLYOKE and WESTFIELD ia
the County of Hampden, while operating upon a way or place to which the public has a right of access as invitees or

licensees, did refuse or neglect to stop when signaled to stop by a police officer who was in uniform, in violation of General
Laws chapter 90, section 25.

 

A TRUE BILL
yl. Ge=— -
Foreperson of the Grand Jury Assis gy, Distric’Atomey

oS 62 ee ee ee ee a le a

seo we ee a a ea ee ee ee eee
ceeewwe see e nae

SETS ete ee eR = ce Te SS ce et esc e

RETURN
HAMPDEN, ss On this_¢ fof Atay of Oc A, 2 co, 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to be filed and filed.

ATTEST: Poa LOK

Assistant Clerk

DA DISCOVERY PAGE: 2
ant Shin Sai mete

stati ei thet teenneeevion

Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 4 of 6
COMMONWEALTH OF MASSACHUSETTS

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH 2
VS. 14 1100-3
JOBN SMITH
INDICTMENT y
LEAVING THE SCENE OF PROPERTY DAMAGE ee Ss
GENERAL LAWS CHAPTER 90, SECTION 24 - : =

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of
Hampden, upon a way ora place to which the public has a right of access as invitees or licensees, did Operate a certain
motor vehicle and did go away without stopping and making known his name, residence, and the registration number of his

motor vehicle after knowingly colliding with and causing property damage to a motor vehicle, the property of the City of
Holyoke, in violation of General Laws chapter 90, section 24,

 

 

A TRUE BILL
oreperson of the Grand Jury Assis ge? District Attomey

TASER eee SSS Sass sss SSssso sere sss reels ee cee LL
CET OUTS SA TAM SOF Ser manera eR TBR Preis tation sscssscstssscsstccceeees-n-

 

HAMPDEN, ss On this RAS day of De <b cp— ___, 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to led and filed.
ATTEST: ee a2 G PAK Assistant Clerk

DA DISCOVERY PAGE: 3
Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 5 of 6

COMMONWEALTH OF MASSACHUSETTS

 

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH
VS. 14 11004
JOHN SMITH
INDICTMENT <<
ASSAULT BY MEANS OF A DANGEROUS WEAPON a a ia
: ee
GENERAL LAWS CHAPTER 265, SECTION 15R(b) df ea)

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of
Hampden, did assault James Pamell by means of a dangerous weapon, namely a motor vehicle, in violation of General
Laws chapter 265, section 15B(b).

A TRUE BILL

 

?

 

oft of the Grand Jury Ayes ietdigt District Attomey

w= SSP RSSS TASS SSS echSsetsseress se cee sede ieee te UL
a i meee ee eed ol ee

RETURN

HAMPDEN, ss On this / yf day of Oc “+ Beo- _, 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to be oo and filed.

ATTEST: eee 7 c x ACK Assistant Clerk

DA DISCOVERY PAGE: 4
Case 3:17-cv-30078-FDS Document 69-3 Filed 07/09/19 Page 6 of 6

COMMONWEALTH OF MASSACHUSETTS

 

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH —
YS. 14 1100
JOHN SMITH
INDICTMENT

ASSAULT BY MEANS OF 4 DANGEROUS WEAPON
GENERAL LAWS CHAPTER 265, SECTION IS5B(b)

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of

Hampden, did assault William Padilla by means of a dangerous weapon, namely a motor vehicle, in violation of General
Laws chapter 265, section 15B(b).

 

A TRUE BILL
Lf lll | espa vay
Foreberson of the Grand Jury Ass isteviDistrict Attomey

AGERE SR RSES SS eso seeesaerssse se est pose as bse ot de sdk ecco une.
Too SSCS ET CRUE MPS SSR SS SSS SRE SSOP SSIS SSS r ests este tee eal nse eke ee

RET
HAMPDEN, ss On this R/S “day of Oe. “~« Bee
Superior Court by the Grand Jury, and ordered to be filed and filed.

ATTEST: oo eee a. A PORK Assistant Clerk

oak,

, 2014, this indictment was returned and presented to said

DA DISCOVERY PAGE: 5
